           Case 2:19-cv-01855-RAJ-BAT Document 42 Filed 08/24/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CARL ALEXANDER BRICO,

 9                              Plaintiff,                  CASE NO. 2:19-cv-01855-RAJ-BAT

10           v.                                             SECOND ORDER AMENDING
                                                            PRETRIAL SCHEDULE
11   WALGREENS, SINGLE SOURCE
     SECURITY LLC, TOTAL PUBLIC
12   SAFETY INC., KING COUNTY; PAUL
     SCHWENN, DAVID HOAG; DOES 1-21,
13
                                Defendants.
14
            Pursuant to the parties’ stipulation (Dkt. 41), the Court sets the following pretrial
15
     schedule:
16
                                      Event                                            Date
17
        Deadline for joining additional parties                                    Completed
18
        Deadline for amending pleadings                                          August 29, 2020
19
        Reports of expert witnesses under FRCP 26(a)(2) due                       March 1, 2021
20
        All motions related to discovery must be noted for consideration         March 30, 2021
21
        no later than
        Discovery to be completed by                                              April 30, 2021
22

23      CR 39.1(c)(3) mediation held no later than                                April 30, 2021



     SECOND ORDER AMENDING PRETRIAL
     SCHEDULE - 1
            Case 2:19-cv-01855-RAJ-BAT Document 42 Filed 08/24/20 Page 2 of 3



 1      All dispositive motions must be filed pursuant to CR 7(d)                 May 4, 2021

 2

 3          This order sets firm dates that can be changed only by order of the Court, not by

 4   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 5   shown. Failure to complete discovery within the time allowed is not recognized as good cause. If

 6   any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

 7   holiday, the act or event shall be performed on the next business day.

 8                                             TRIAL DATE

 9          A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

10   the case has not been resolved by settlement.

11                                             DISCOVERY

12          As required by CR 37(a), all discovery matters are to be resolved by agreement if

13   possible. If there is a dispute the parties believe can be resolved through a phone conference with

14   the court, the parties should contact Andy Quach at (206) 370-8421 or via e-mail at:

15   Andy_Quach@wawd.uscourts.gov, as soon as possible.

16                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

17          Where appropriate, the parties are encouraged to work together in the creation of

18   proposed findings of fact and conclusions of law. On or before the deadline for filing proposed

19   findings and conclusions the parties shall email their proposed findings and conclusions in Word

20   format to tsuchidaorders@wawd.uscourts.gov.

21                                          PRIVACY POLICY

22          Under LCR 5.2(a), parties must redact the following information from documents and

23   exhibits before they are filed with the Court:

           Dates of Birth – redact to the year of birth, unless deceased.

     SECOND ORDER AMENDING PRETRIAL
     SCHEDULE - 2
             Case 2:19-cv-01855-RAJ-BAT Document 42 Filed 08/24/20 Page 3 of 3



 1        Names of Minor Children – redact to the initials, unless deceased or currently over the
           age of 18.
 2        Social Security or Taxpayer ID Numbers – redact in their entirety
          Financial Accounting Information – redact to the last four digits.
 3        Passport Numbers and Driver License Numbers – redact in their entirety.

 4                                              SETTLEMENT

 5           The Court designates this case for mediation under CR 39.1(c) and the parties are

 6   directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

 7   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@

 8   wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the

 9   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

10   appropriate.

11           DATED this 24th day of August, 2020.

12

13                                                           A
                                                             BRIAN A. TSUCHIDA
14                                                           Chief United States Magistrate Judge

15

16

17

18

19

20

21

22

23



     SECOND ORDER AMENDING PRETRIAL
     SCHEDULE - 3
